SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q /A x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-52482 GEORGIA INTERNATIONAL MINING CORP. (Exact name of Small Business Issuer as Specified in its Charter) Nevada 20-2308107 (State or Other Jurisdiction (I.R.S. Employer of Incorporation or Identification Organization) Number) 2601 E. Turquoise Drive, Phoenix, AZ 85028 (Address of registrant's principal executive offices) Tel: 602-206-3582 (Issuer’s Telephone Number, Including Area Code) Check whether the Issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the Issuer is a shell company (as defined by Rule 12b-2 of the Exchange Act). YesxNoo State the number of shares outstanding of each of the Issuers classes of common equity, as of the latest practicable date:Common, $.001 par value per share: 8,265,300outstanding as ofNovember 26, 2009. We filed our Quarterly Report on Form 10-Q for the quarter ended September 30, 2009 on December 4, 2009 (the "Original Report").We are filing this Amendment No. 1 on Form 10-Q/A (this "Amendment") to: ● Include our foreign currency translation loss as other comprehensive income rather than as a general and administrative expense; ● In addition, we reclassified from accounts receivable to stock subscription receivable $250 in uncollected subscriptions, at both September 30, 2009 and December 31, 2008; ● Paid in capital in excess of par was increased by $6,465 and common stock was decreased by the same amount at both September 30, 2009 and December 31, 2008 to correctly report common stock at par and the excess received over par as paid in capital in excess of par; ● To expand our footnote disclosure for accounting policies; and ● To include currently dated Exhibits 31 and 32. This Amendment is being filed to correct errors included in the Original Report as noted in the previous paragraph.Also, this Amendment does not reflect events occurring after the filing of the Original Report.Accordingly, this Amendment should be read in conjunction with the Original Report and any other filings with the SEC subsequent to the filing of the Original Report. GEORGIA INTERNATIONAL MINING CORP. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis or Plan of Operation 12 Item 3. Quantitative and Qualitative Disclosures about Market Risks 16 Item 4. Controls and Procedures 16 Item 4T. Controls and Procedures 16 PART II - OTHER INFORMATION 19 Item 1. Legal Proceedings 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Submission of Matters to a Vote of Security-Holders 19 Item 5. Other Information 19 Item 6. Exhibits 19 SIGNATURES 20 Table of Contents GEORGIA INTERNATIONAL MINING CORP. PART I - FINANCIAL INFORMATION Item 1. Financial Statements. GEORGIA INTERNATIONAL MINING CORPORATION CONSOLIDATED FINANCIAL STATEMENTS For the Quarterly period ended September 30, 2009 INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Consolidated Balance Sheet s as of September 30, 2009 and December 31, 2008 Page F-1 Consolidated Statements of Operations for the three and nine months ended September 30, 2009 and 2008 and for the period from inception (January 19, 2005) through September 30, 2009 Page F-2 Consolidated Statements of Changes in Cash Flows for the nine months ended September 30, 2009 and 2008 and for the period from inception (January 19, 2005) through September 30, 2009 Page F-3 Notes to the Consolidated Financial Statements Page F-4 to F1 2 Page 1 Table of Contents GEORGIA INTERNATIONAL MINING CORP. (An Exploration Stage Company) Consolidated Balance Sheets (US Dollars) September 30, December 31, Assets (restated unaudited) (restated unaudited) Current: Cash on hand $ $ Total current assets Mineral Property (Note 4) Total Assets $ $ Liabilities Current: Amounts Payable $ $ Due to related parties(Note 5) Total current liabilities Stockholders' Deficit Capital stock, $0.001 par value, 70,000,000 shares authorized, 8,265,300 issued and outstanding Paid in Capital in Excess of Par Stock subscription receivable (250 ) (250 ) Accumulated other comprehensive loss (74 ) - Deficit accumulated during exploration stage (150,828 ) (140,973 ) Total Stockholders' Deficit (136,422 ) (126,493 ) $ $ Continuing operations (Note 1) The accompanying notes are integral part of these financial statementsF-1 Page 2 Table of Contents GEORGIA INTERNATIONAL MINING CORP. (An Exploration Stage Company) Consolidated Statements of Operations For the Three and Nine Months Ended September 30, 2009 and 2008 And the period from inception (January 19, 2005) through September 30, 2009 (US Dollars) (Unaudited) Three months ended September 30, 2009 (restated) Three months ended September 30, 2008 Nine months ended September 30, 2009 (restated) Nine months ended September 30, 2008 Cumulative From January 19, 2005 (Date of Inception) to September 30, 2009 (restated) Revenue $ - $ - $ - $ - $ - General and administrative expenses 2,852 4,937 9,855 18,633 115,828 Operating Loss (2,852 ) (4,937 ) (9,855 ) (18,633 ) (115,828 ) Other Item Write-down of mineral property - 35,000 Net loss before income taxes (2,852 ) (4,937 ) (9,855 ) (18,633 ) (150,828 ) Provision for Income taxes - Net Loss (2,852 ) (4,937 ) (9,855 ) (18,633 ) (150,828 ) Other comprehensive loss: Foreign currency translation (2 ) - (74 ) - (74 ) Net comprehensive loss $ (2,854 ) $ (4,937 ) $ (9,929 ) $ (18,633 ) $ (150,902 ) Net loss per weighted-average share - Basic $ (0.000 ) $ (0.001 ) $ (0.001 ) $ (0.002 ) $ (0.018 ) Fully diluted $ (0.000 ) $ (0.001 ) $ (0.001 ) $ (0.002 ) $ (0.018 ) Weighted average number of common shares outstanding: Basic 8,265,300 8,265,300 8,265,300 8,265,300 8,265,300 Fully diluted 8,330,600 8,330,600 8,330,600 8,330,600 8,330,600 The accompanying notes are an integral part of these financial statements.
